Citation Nr: 1600310	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  13-09 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for headaches and, if so, whether service connection is warranted.

2.  Entitlement to service connection for adjustment disorder with depressed mood, to include as secondary to service-connected hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and August 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran requested a Board hearing in his substantive appeal.  However, he withdrew the request in May 2014.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Regarding the headaches issue, the RO denied reopening of the service connection claim in the August 2014 rating decision.  In a November 2014 statement, the Veteran stated that he would like to reopen his claim for headaches.  The Board construes this statement as a timely submitted notice of disagreement (NOD) with the August 2014 rating decision.  To date, no statement of the case (SOC) has been furnished regarding the headaches issue in the August 2014 rating decision.  The issuance of an SOC is required regarding whether new and material evidence has been submitted to reopen a claim of service connection for headaches, and the Board has jurisdiction solely to remand that issue for such an action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Regarding the issue pertaining to adjustment disorder with depressed mood, the Veteran contends that he has depression secondary to his service-connected hearing loss and due to his being afraid to communicate for fear of confrontation, "the same feeling that [he] felt during active service."  See April 2013 substantive appeal form.  The Veteran was afforded a March 2009 VA examination addressing his adjustment disorder and his theory that it is secondary to his service-connected hearing loss.  The examiner did not offer an opinion addressing whether or not the adjustment disorder with depressed mood could be directly related to the Veteran's service, a theory thay is reasonably raised by the record.

The Board notes that the Veteran submitted a November 2010 statement specifically indicating that he is not claiming service connection for depression on a direct basis.  However, the Veteran's service treatment records (STRs) show that the Veteran had hearing problems and that he experienced nervous trouble in 1985, secondary to job stress.  See September 1987 report of medical history.  On his April 2013 substantive appeal form, the Veteran stated that he continues to have the same feeling of depression from being in a confrontational work environment that he experienced in service with his commander and that such feeling is because of his severe hearing loss.  Therefore, pursuant to VA's duty to assist, the Board finds that the Veteran should be afforded a new VA examination on remand in order to address both direct and secondary service-connection theories with regard to his adjustment disorder with depressed mood.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Prepare an SOC regarding the issue of whether new and material evidence has been submitted to reopen a claim of service connection for headaches and, if so, whether service connection is warranted.  This action is required unless the matter is resolved by granting the benefit sought by the Veteran or by the Veteran's withdrawal of the NOD.  If, and only if, a timely substantive appeal is filed, should this issue be returned to the Board.

2.  Afford the Veteran a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present adjustment disorder with depressed mood.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide a diagnosis regarding the Veteran's depression complaints.  Then, the examiner should provide an opinion with respect to any current disorder as to whether it is at least as likely as not (50 percent or greater probability) that it had its onset during, or is etiologically related to, the Veteran's military service, to include consideration of the nervous trouble secondary to job stress noted in the Veteran's 1985 separation examination.

The examiner should also opine on whether it is at least as likely as not (50 percent or greater probability) that any such disorder is caused, or aggravated, by the Veteran's service-connected hearing loss, to include consideration of the Veteran's contentions that his hearing loss has resulted in confrontations at work and feelings of depression.

3.  After the development requested above as well as any additional development deemed necessary has been completed, readjudicate the adjustment disorder claim on appeal.  If any benefit sought on appeal remains denied, then furnish the Veteran and his representative with a supplemental statement of the case and allow them an opportunity to respond thereto.  Then, return the case to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

